Citation Nr: 1021006	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-42 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2001, for the award of a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION


The Veteran had active service from May 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which awarded the Veteran entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU), effective 
September 28, 2001.  The Veteran subsequently initiated and 
perfected an appeal of this effective date determination.

In November 2006, the Veteran testified before a Veterans Law 
Judge, seated at the RO.  The Board subsequently issued an 
April 2008 decision denying his earlier effective date claim; 
however, that decision was later vacated by the Board in May 
2008 in order to afford the Veteran another personal hearing.  
In February 2009, the Veteran again testified before another 
Veterans Law Judge seated at the RO.  In July 2009, the Board 
remanded the claim in order to obtain additional evidence, 
which has been received and associated with the claims file.  
Transcripts of hearings have been associated with the claims 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's claim for entitlement to TDIU was received 
by VA on September 28, 2001.

3.  VA rating action in April 2003 established entitlement to 
TDIU effective from September 28, 2001.

4.  There is no evidence of any earlier unadjudicated formal 
or informal claims; there is no factually ascertainable 
evidence demonstrating the Veteran was unemployable due to 
his service-connected disabilities within the year prior to 
the date of receipt of his claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 28, 
2001, for the award of entitlement to TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in March 2007.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The March 2007 VCAA 
notice also addressed these matters.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained, including Social Security 
Administration (SSA) records.  

The Board also notes that efforts to obtain the Veteran's VA 
Vocational Rehabilitation and Education folder were 
unsuccessful and that correspondence dated in December 2007 
shows that the records could not be located.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the Veteran.  He has not asserted 
otherwise.

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a); 38 
C.F.R. § 3.400.  When an application for disability 
compensation is received within one year of the date of a 
veteran's discharge or release from service, the effective 
date of such award shall be the day following the veteran's 
release.  38 U.S.C.A. § 5110(b)(1).

The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has 
already been allowed, certain submissions will be accepted as 
an informal claim such as a report of examination or 
hospitalization by the VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  
Furthermore, any communication or action indicating an intent 
to apply for VA benefits from a claimant or representative 
may be considered an informal claim provided that such 
informal claim identify the benefit being sought.  38 C.F.R. 
§ 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

The Court in Rice v. Shinseki held that a request for a TDIU, 
whether expressly raised or reasonably raised by the record, 
is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  22 Vet. App. 447, 
453-454 (2009).   In determining the effective date of the 
TDIU award, the Board is required to look to all 
communications in the file which may be construed as a formal 
or an informal claim for TDIU or for an increased rating for 
a service connected disability, and, then, to all other 
evidence in the record to determine the "earliest date of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992); Rice, 22 Vet. App. 447.

Factual Background and Analysis

A review of the available record shows that in June 1995 the 
Veteran, among other things, asserted that his overall 
disability picture warranted vocational rehabilitation due to 
neck and leg disorders.  In correspondence dated in March 
1998 the Veteran requested his appeal be withdrawn if he were 
awarded an increased 60 percent rating for his neck 
disability.  A March 1998 rating decision granting an 
increased 60 percent rating noted the award was considered a 
full resolution of the appeal.  The Veteran's service-
connected disabilities at that time included a 60 percent 
rating for degenerative disease disc of the cervical spine 
with herniated nucleus pulposus at C5-6 effective from August 
13, 1997, and a 10 percent rating for Osgood-Schlatter's 
disease of the left knee effective from April 20, 1991.  The 
combined service-connected disability rating was 60 percent.  
The Veteran was notified of the rating decision at his 
address of record by correspondence dated April 1, 1998.

On April 17, 1998, the RO received the Veteran's application 
for TDIU.  It was noted that he had last worked as a truck 
driver in May 1996.  In an October 1999 rating decision the 
RO denied entitlement to TDIU.  The Veteran was notified at 
his address of record by correspondence dated October 18, 
1999.  VA medical records dated from July 2000 to September 
2001 show treatment for a cervical spine disorder without an 
opinion as to any effect on employment.

In correspondence dated September 28, 2001, the Veteran's 
service representative stated the Veteran had requested a 
claim be initiated to establish an increased evaluation based 
upon individual unemployability.  A VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, signed by the Veteran on September 26, 2001, 
was submitted in support of the claim.  It was noted he last 
worked in May 1996.

A June 2002 private medical report provided a diagnosis of 
cervical spondylosis with stenosis.  It was the opinion of 
the physician that the Veteran should avoid heavy work that 
involved his neck with bending, stooping, lifting, looking 
upward, and looking across.

A September 2002 report noted the Veteran had been 
incarcerated at a state prison since February 23, 2001.  
There was no information as to the date of actual release.

VA orthopedic examination in March 2003 included diagnoses of 
neck pain and left Osgood-Schlatter's disease status post 
ossicle resection with mild local surgical symptoms.  It was 
the opinion of the examiner that the veteran remained able to 
perform average employment in a civil occupation.  An April 
2003 psychiatric examination included an Axis I diagnosis of 
depression, not otherwise specified.  It was the examiner's 
opinion that service connection should be established because 
of the ambiguity of the medical treatment provided to the 
Veteran over the years.  The physician stated that due to his 
depression and the potential for further deterioration of his 
neck disorder the Veteran was unemployable at that time.  It 
was further noted that he could still benefit from vocational 
rehabilitation because he had potential and abilities, but 
that there was no potential for full-time employment.

In an April 2003 rating decision the RO, among other things, 
granted entitlement to service connection for depression, 
assigned a 50 percent rating effective from April 25, 2002, 
for vascular headaches, assigned a 50 percent rating 
effective from June 3, 2002, and for right knee 
patellofemoral syndrome, assigned a 10 percent rating 
effective from June 3, 2002.  The RO also granted entitlement 
to TDIU effective from September 28, 2001, the date of the 
Veteran's claim.

In his August 2003 notice of disagreement the Veteran 
asserted that the TDIU award should have been effective from 
August 17, 1997, the date he first met the schedular rating 
requirements for TDIU.  He also reported that he had not 
received notice of the October 1999 rating decision and that 
if he had he would have appealed the determination.

At personal hearings in July 2005, November 2006, and 
February 2009, the Veteran testified that he had been 
unemployable since May 1996 because of his service-connected 
disabilities and requested his TDIU award be effective from 
that date.  He stated he had not received notice of the 
October 1999 rating decision denying entitlement to TDIU and 
implied it may have been lost by other members of his 
household or improperly handled by his representative.

In a July 2007 statement in support of his claim the Veteran 
asserted, in essence, that he had been unemployable because 
of his neck disability since 1996.  He reiterated his claim 
that he had not received a copy of the October 1999 rating 
decision denying entitlement to TDIU.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of 
entitlement to TDIU is not warranted.  Although the Veteran 
stated he did not receive notice of the October 1999 rating 
decision denying his claim for entitlement to TDIU, the 
evidence clearly shows notice was mailed to the Veteran at 
his address of record.  The notice was not returned as 
undeliverable and under applicable law the Veteran is 
considered to have been adequately notified.

The Veteran's claim leading to the award of entitlement to 
TDIU was received by the RO on September 28, 2001, and there 
is no indication of an unadjudicated formal or informal claim 
for TDIU or for an increased rating for a service connected 
disability prior to that date.  Per the order of the Board in 
its July 2009 remand, SSA records were obtained; however, 
none indicate that an informal claim for TDIU was filed after 
the October 1999 denial and prior to the Veteran's formal 
claim filed in September 2001.  Most importantly, there was 
no medical evidence demonstrating the Veteran was 
unemployable as a result of his service-connected 
disabilities prior to September 2001.  This lack of evidence 
establishing entitlement is dispositive irrespective of 
whether the veteran received notice of the October 1999 
denial.  In fact, it was the opinion of the March 2003 VA 
examiner that the Veteran remained able to perform average 
employment in a civil occupation.  There have been no 
specific claims, nor is there any indication by the record, 
that a prior rating action should be revised due to clear and 
unmistakable error.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  In this case, the Board finds 
that the preponderance of the evidence is against the claim; 
therefore, the claim is denied.


ORDER

Entitlement to an effective date earlier than September 28, 
2001, for the award of TDIU is denied.



________________________              
________________________
             MARK W. GREENSTREET                     RENÉE M. 
PELLETIER
             Veterans Law Judge,                            
Veterans Law Judge
             Board of Veterans' Appeals                 Board 
of Veterans' Appeals


________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


